Exhibit 10.19

 

MANAGEMENT AGREEMENT

 

BETWEEN

 

CEDAR MANAGEMENT LIMITED

 

AND

 

AMERINST INSURANCE COMPANY, LTD.

 

THIS AGREEMENT is made and entered into this 1st day of July, 2008, between
CEDAR MANAGEMENT LIMITED, a Bermuda corporation with its principal office in
Hamilton, Bermuda (hereinafter referred to as “MANAGER”), and AMERINST INSURANCE
COMPANY, LTD. (on behalf of itself and related companies, AmerInst Mezco, Ltd.,
AmerInst Insurance Group, Ltd. and AmerInst Investment Company, Ltd.), a Bermuda
corporation with its principal office in Hamilton, Bermuda (hereinafter referred
to as “COMPANY”).

 

W I T N E S S E T H

 

WHEREAS, MANAGER is a company engaged in managing and administering insurance
companies pursuant to section 10 of the Bermuda Insurance Act of 1978; and

 

WHEREAS, COMPANY desires to employ MANAGER to serve as its Principal
Representative and to perform management and administration services in
connection with the operation of COMPANY, which is a Bermuda corporation
established pursuant to the Bermuda Insurance Act of 1978, and MANAGER is
willing to perform such services subject to the terms and conditions hereinafter
set forth; and

 

WHEREAS, MANAGER represents and COMPANY believes that MANAGER has the facilities
and personnel in Bermuda to render the necessary management services to COMPANY.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
sufficiency of which is hereby acknowledged, and in consideration of the
performance by each of the parties hereto of the terms and agreements hereof, it
is agreed that:

 

ARTICLE I

 

Appointment and Authority

 

1.1 The COMPANY hereby appoints MANAGER as its Principal Representative (for the
purposes described in this AGREEMENT) and hereby authorizes and directs MANAGER
to provide COMPANY management services hereof; MANAGER accepts such appointment
and undertakes and agrees to provide COMPANY with the services and assistance
herein provided upon the terms and conditions and for the compensation herein
specified.

 

1.2 COMPANY retains all authority to perform on its own behalf such actions as
it deems necessary to carry out the business of insurance.



--------------------------------------------------------------------------------

ARTICLE II

 

Service of Manager

 

2.1 COMPANY, upon consultation with MANAGER, shall establish broad principles to
be applied by MANAGER in the performance of its duties under this AGREEMENT.

 

2.2 MANAGER, in the performance of its duties, agrees to do and perform all acts
reasonably a part of such management as customarily understood in the insurance
industry.

 

2.3 Without limiting the generality of the foregoing, MANAGER specifically
agrees to perform the following services:

 

(a) Maintain a home office and principal place of business in Bermuda for
COMPANY during the term of this AGREEMENT and, if desired, recommend a person(s)
who is a resident of Bermuda to serve as a director and/or officer.

 

(b) Establish and maintain an accounting system appropriate to COMPANY’S
operations and provide all accounting services required for purposes of
management and compliance with all requirements of Bermuda regulatory
authorities (exclusive of audit and reserve certification services). In
addition, MANAGER will duly perform all the duties and discharge all the
responsibilities required of it as the COMPANY’s Principal Representative by the
Insurance Act 1978 and its Related Regulations and use its best endeavors to
ensure that the Company is at all times in compliance with all statutes
(including subordinate legislation and governmental or ministerial orders and
decrees) in force from time to time regulating the activities of, or otherwise
applicable to , insurers carrying on business in or from Bermuda.

 

(c) Prepare financial statements at specified intervals and in the form
requested by COMPANY as detailed in the attached Recordkeeping Addendum.

 

(d) Submit on a timely basis to regulatory authorities such reports and other
information as may be required by law, including statutory quarterly and annual
statements and all returns for premium and other taxes required by the Bermuda
tax authorities.

 

(e) Render periodic advice, at such intervals and with such frequency as COMPANY
may reasonably specify, as to the amount of reserves and other funds available
for investment from time to time by COMPANY.

 

(f) Perform certain insurance functions on behalf of COMPANY as outlined in the
attached Insurance Addendum.

 

(g) Perform certain shareholder relations functions on behalf of COMPANY as
outlined in the attached Shareholder Relations Addendum.



--------------------------------------------------------------------------------

(h) Maintain records of any funds due COMPANY and pay accounts payable owed by
COMPANY of which MANAGER could reasonably be expected to have knowledge and
which are required by the management duties assumed under this AGREEMENT
including fees and charges of accountants, actuaries, lawyers and consultants.
MANAGER shall use diligence in the collection of accounts but shall be
responsible to COMPANY only for funds which have been collected. MANAGER shall
not bear responsibility to pursue the collection of accounts through the use of
court or other legal processes.

 

Specifically, MANAGER shall collect, receive and deposit all fund, including
money and checks for premium on insurance, endorse “for deposit only” all checks
payable to COMPANY, deposit such funds within fifteen (15) days of receipt only
in checking and bank accounts in banks that are members of the Federal Reserve
System or a Bermuda bank designated by the Board of COMPANY and abide in the
respective accounts by the minimum and maximum amounts established by the Board;
MANAGER shall hold all funds received by it in connection with this AGREEMENT as
a fiduciary of COMPANY and segregated from its other funds and assets in
compliance with all applicable laws and shall under no circumstances make any
personal use of such funds. Interest or revenue produced from such deposits
shall inure to the benefit of COMPANY.

 

(i) Assist COMPANY’S auditors in the audit of COMPANY’S books and records.

 

2.4 COMPANY agrees to comply promptly with any request for instructions or
information which MANAGER may make in order to efficiently perform the
management duties under this AGREEMENT. MANAGER shall bear no liability for its
failure to act or for its reasonable independent actions in connection with
COMPANY’S business in the absence of a timely response to any such request.

 

ARTICLE III

 

Manager Compensation

 

3.1 COMPANY hereby agrees to pay MANAGER as full compensation for all services
performed under this AGREEMENT the amount set forth in the Management Fee
Addendum at the intervals so specified. This amount is based on the activities
contemplated and responsibilities designated at the time of the signing of this
AGREEMENT. Changes in the operation or requirements of COMPANY which change the
services required of the MANAGER will be subject to review as warranted with
appropriate adjustment of the management fee, as mutually agreed.

 

3.2 Promptly upon demand, COMPANY agrees to reimburse MANAGER for expenses
incurred directly on behalf of COMPANY, which are outside the ordinary course of
providing the management services detailed in Article II. These include, but are
not limited to, travel costs, COMPANY stationery, filing fees, premium taxes,
long distance telephone expenses, express delivery expense and like matters.



--------------------------------------------------------------------------------

ARTICLE IV

 

Term and Termination

 

4.1 The term of this AGREEMENT shall be for the period from July 1, 2008 to
December 31, 2008, and shall automatically be renewed annually thereafter for
successive one-year periods. However, either party may terminate this AGREEMENT
without cause at any time by giving the other party written notice of intention
to terminate this Agreement, and such notice shall be given not more than ninety
(90) days, but not less than sixty (60) days prior to the effective date of the
termination.

 

4.2 Notwithstanding anything to the contrary herein, either party hereto may
terminate this AGREEMENT if the other party fails to perform or observe, or
commits a breach of, any provision of this AGREEMENT or is in violation of the
laws and regulations of Bermuda, and fails to cure or remedy such failure,
breach or violation within thirty (30) days following the delivery to such party
of a written notice specifying the alleged failure, breach or violation; such
termination to be effective upon the expiration of such thirty (30) day period.

 

4.3 MANAGER agrees to cooperate with and assist COMPANY in the termination of
this AGREEMENT in all reasonable respects with regard to any matters arising or
occurring during the period this AGREEMENT is in force. COMPANY agrees to
reimburse MANAGER for all costs incurred by MANAGER with respect to the
cooperation and assistance provided by MANAGER pursuant to this Section 4.3.

 

4.4 All books of account, insurance policies, reinsurance agreements, bank
statements and checks, loss information, minutes, correspondence and other
documentation maintained and held by MANAGER on behalf of and relating to the
affairs of COMPANY shall remain the sole and exclusive property of COMPANY and
shall be delivered promptly to COMPANY or its agent designated in writing
following any termination of this AGREEMENT by either party.

 

ARTICLE V

 

Manager Responsibility; Limitations Thereon

 

5.1 MANAGER will use its best efforts and judgment to the end that the services
covered by this AGREEMENT shall at all times be performed in accordance with
such methods and in such manner as will comply with all laws and statutes
relating thereto and with all provisions of pertinent contracts and agreements
to the extent that COMPANY specifically notifies MANAGER of such provisions.
MANAGER does not hereby represent that it can or will render legal advice to
COMPANY or (except as otherwise expressly provided herein) that it will bear the
responsibility for COMPANY’S compliance with applicable legal requirements.
Rather, MANAGER will make reasonable efforts to conform its services to such
legal and contractual requirements as are made known to it.

 

5.2 MANAGER shall indemnify and hold harmless COMPANY from and against any
liability, claims and expenses resulting from the conduct of MANAGER. However
liability of MANAGER for any loss, injury or damages sustained by COMPANY as a
result of any act or omission of MANAGER shall not exceed the amount equal to
the annual fee actually received by MANAGER under and by virtue of this
AGREEMENT, except in cases where such loss, injury or damages result from the
willful misconduct, gross negligence or fraud of MANAGER.

 

5.3 COMPANY shall defend and indemnify MANAGER and hold it harmless from and
against any and all liability,



--------------------------------------------------------------------------------

costs and expenses (including attorneys’ fees) arising out of or in any way
relating to its management of COMPANY, except liability which is a direct result
of MANAGER’S gross negligence or willful or wanton misconduct.

 

5.4 MANAGER does not act as an insurer for any insured of COMPANY. This
AGREEMENT shall not be construed as an insurance policy or any contract or
agreement of indemnity; it being understood that MANAGER is in no event under
the terms of this AGREEMENT financially responsible or liable for the payment or
satisfaction of claims, lawsuits or any cause of action against COMPANY or any
insured of COMPANY. The payment by MANAGER of any funds for the satisfaction of
any claim, lawsuit, or cause of action against COMPANY or any insured of COMPANY
shall not be considered an undertaking by MANAGER to be responsible financially
or liable for any present or future claims.

 

5.5 MANAGER shall have no authority to hold itself out as an agent of COMPANY
for any other purpose than specifically prescribed in this AGREEMENT; to waive
any forfeiture; or to collect any premium except those for which policies have
been issued or valid receipts which have been sent for collection, or to bind
COMPANY in any way except as herein expressly stated.

 

5.6 MANAGER agrees that no forms, binders, pamphlets, booklets or any other
printed matter using COMPANY’S name shall be used, issued or circulated unless
authorized by COMPANY’S Board.

 

5.7 Other than provided by this AGREEMENT, the MANAGER is forbidden to incur any
indebtedness on behalf of the COMPANY whatsoever without first obtaining the
written consent of the Board of Directors of the COMPANY

 

ARTICLE VI

 

Confidentiality

 

6.1 MANAGER shall not (except in the exercise of duties hereunder or as required
by law) disclose an information relating to the affairs of COMPANY to any person
not authorized by COMPANY to receive such information and MANAGER will use its
best efforts to prevent any such disclosure by its employees and agents.

 

6.2 All books and records of COMPANY shall be open to inspection only by
directors, officers and employees of MANAGER and by COMPANY’S officers,
directors and designated employees, in person or by agent or attorney, upon
written demand, at any reasonable time or times.

 

ARTICLE VII

 

Miscellaneous

 

7.1 The failure of either party at any time to require the other party’s
performance of any provision hereof shall not be construed as a waiver of any
continuing or succeeding breach of such provision, a waiver or modification of
the provision itself, or a waiver or modification of any other right under this
AGREEMENT.

 

7.2 This AGREEMENT is governed by the laws of Bermuda.

 

7.3 MANAGER shall at all times act as an independent contractor of COMPANY, and
in no event shall employees of MANAGER be considered employees of COMPANY.

 

7.4 This AGREEMENT (with all its addenda) constitutes the entire agreement
between the parties hereto concerning the subject matter addressed herein, and
supersedes all previous agreements or undertakings, whether oral or written.
This AGREEMENT may only be amended or modified in writing.



--------------------------------------------------------------------------------

7.5 Neither this AGREEMENT nor any right created hereunder may be assigned by
either party without the express written consent of the other.

 

7.6 This AGREEMENT is binding upon the parties hereto, their successors and
assigns.

 

7.7 Headings herein are for convenience of reference only and are not intended
for use in the interpretation of this AGREEMENT.

 

7.8 No management personnel or other employees of the COMPANY are to perform
management functions and receive any remuneration therefore, through this or any
other management or service contract, in addition to compensation by way of
salary received directly from the COMPANY for their services.

 

IN WITNESS WHEREOF, the parties have caused this AGREEMENT to be executed by
their duly authorized representatives the day and year first mentioned above.

 

WITNESS:

    CEDAR MANAGEMENT LIMITED By:   /S/    MICHAEL LARKIN             By:  
/S/    THOMAS MCMAHON           Its duly authorized agent

 

WITNESS:

    AMERINST INSURANCE COMPANY, LTD. By:   /S/    REBECCA J. AITCHISON          
  By:   /S/    RONALD S. KATCH           Its duly authorized agent